DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-13, 15-16, 18, 20 and 21 are pending and have been examined in this application; 
Claims 15, 18, and 20 are currently amended; claims 1-13, 16 and 21 were previously presented; claims 14, 17 and 19 are canceled;
Claims 1-13 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 6/29/2020 and reviewed by the Examiner.
Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive.
Regarding Applicants argument wherein “…Ragsdale teaches away from providing the low friction material from Albert onto the sliding member because the ball bearing (52) are fitted within any pair of tracks without having any engagement between the cage and either of the tracks…” The asserts that First, Ragsdale clearly teaches the cage (32) having ball bearings (52) engages the tracks/first and second members (12, 14) e.g. see Ragsdale Col. 2; lines 69 – Col. 3; lines 1-3. Furthermore, the ball bearings are engaged within the strip structure of the sliding member to be rotably retained within .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-9, and 13 are rejected under 35 U.S.C. 103 as being obvious over Ragsdale (U.S. Pat. No. 2970015) in view of Albert (U.S. Pat. Pub. No. 3545716).
Regarding claim 1, Ragsdale teaches a linear motion assembly comprising:  	a first member (Ragsdale; 12); 	a second member (Ragsdale; 14); and  	a sliding member (Ragsdale; 32) disposed between the first and second members, wherein at least one of the first and second members is adapted to longitudinally translate with respect to the sliding member, wherein the sliding member comprises a composite strip including a substrate.
 	However, Ragsdale is silent to disclose the strip being a lower friction material and comprising steel spring. 
Albert teaches the low friction material and the spring steel [Albert; Fig. 7 and Col. 4; lines 1-3 and lines 25-26]. 	Ragsdale and Kropfreiter are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sliding member of Ragsdale having the low friction material. The motivation would have been to increase the efficiency of the product. Therefore, it would have been obvious to modify Ragsdale as specified in claim 1.
claim 2, Ragsdale teaches wherein the composite strip (Ragsdale; strip of 34) includes corrugations, notches, grooves or slots (Ragsdale; slots defined by 46) extending therealong.  
Regarding claim 3, Ragsdale teaches the composite strip includes one or more ellipsoidal portions (Ragsdale; curved portions of 32 see note below).
Note: The Examiner has interpreted the term “ellipsoidal portions” as being merely requiring portions of the ellipsoidal instead of an element defining a complete ellipse.
Regarding claim 4, Ragsdale teaches wherein the ellipsoidal portions define one or more apertures (Ragsdale; apertures receiving 42 and 52).
Regarding claim 5, Kropfreiter teaches the apertures comprise an upper aperture (Ragsdale; aperture receiving 42) and a lower aperture (Ragsdale; aperture receiving 52).
Regarding claim 7, Ragsdale teaches the lower aperture (Ragsdale; aperture receiving 52) has a smaller width than the higher aperture (Ragsdale; aperture receiving 42).
 	Regarding claim 8, Ragsdale teaches the ellipsoidal portion comprises an upper ellipsoidal portion (Ragsdale; at 36 as shown in Fig. 2) and a lower ellipsoidal portion (Ragsdale; at 46 as shown in Fig. 2).  
Regarding claim 9, Ragsdale teaches the lower ellipsoidal portion presses against itself (Ragsdale; via 52) and slides along the second member.
claim 13, Ragsdale as modified teaches the low friction material comprises a fluoropolymer (Ragsdale; 0027 i.e. polytetrafluoroethylene is a form of fluoropolymer that is old and well known to provide low friction).
Claims 6 and 10-12 are rejected under 35 U.S.C. 103 as being obvious over Ragsdale (U.S. Pat. No. 2970015) in view of Albert (U.S. Pat. Pub. No. 3545716) and further in view of Rees (U.S. Pat. No. 4588234).
Regarding claim 6, Ragsdale teaches the higher and lower apertures.However, Ragsdale does not explicitly teach the higher aperture has a smaller width than the lower aperture. 	Rees teaches the higher aperture (Rees; 44) has a smaller width than the lower aperture (Rees; aperture receiving 56).
Ragsdale and Rees are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the plurality of strips as disclosed by Rees. The motivation would have been to prevent the accidental removal of the upper element from the slider. Therefore, it would have been obvious to modify Ragsdale as specified in claim 6.
Regarding claim 10, Ragsdale teaches the composite strip.
However, Ragsdale does not explicitly teach the composite strip includes multiple strips disposed on opposite lateral sides of the first member.
Rees teaches the multiple strips (Rees; strips of 32 forward and 32 rear).

Regarding claim 11, Ragsdale as modified teaches the composite strips (Rees; strips of 32 forward and 32 rear) are connected with one another.  
Regarding claim 12, Ragsdale as modified teaches the composite strips (Rees; strips of 32 forward and 32 rear) freely translate independent of one another [capable]. 
Allowable Subject Matter
Claims 15, 16, 18, 20 and 21 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631